Citation Nr: 0610770	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  00-25 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for joint pain of the 
shoulders, wrists, and fingers, due to an undiagnosed 
illness.

2. Entitlement to service connection for fatigue, due to an 
undiagnosed illness.

3. Entitlement to service connection for memory loss, due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from February 1984 to February 
1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Manchester, New Hampshire Regional 
Office (RO). This case was remanded in November 2003 for 
further development.

The veteran was afforded a personal hearing at the RO in 
November 2001, and a transcript of that hearing is in the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Additionally, the Board, in the November 2003 remand, 
specifically instructed the RO to contact the veteran and 
determine whether he had been granted Social Security 
Administration (SSA) benefits. If benefits had been granted, 
the RO was to contact the SSA and obtain copies of the award 
decision and all medical records upon which the decision was 
based. All records were to be associated with the claims 
folder.  Afterwards, the veteran was to be afforded 
appropriate VA examinations regarding the claims of 
entitlement to service connection for joint pain, fatigue, 
and memory loss. The claims folders were to be made available 
to and be reviewed by the examiner.

The Board notes that a March 2005 rating decision referred to 
a letter from SSA indicating that SSA benefits had been 
granted as of August 2004.  However the referenced letter 
does not appear to be in the claims file.  In addition, a 
deferred rating decision dated in June 2005, requested that 
the SSA award decision and all medical records should be 
obtained and the case should then be returned to the rating 
specialist.  However, it does not appear that the RO ever 
requested the required SSA records.   

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order. Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand. Id.

Given that the RO failed to comply with the instruction 
contained in the Board's November 2003 remand to contact SSA 
and obtain copies of the award decision and all medical 
records upon which the decision was based, further 
development is required. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2. The RO should contact SSA and obtain 
records pertinent to the veteran's claim 
for SSA disability benefits including the 
medical records relied upon concerning 
that claim. A decision was apparently 
made awarding the veteran benefits from 
August 2004.  If these records cannot be 
secured a formal written unavailability 
memorandum must be prepared.

3. After all records have been secured 
and added to the claims folder, the 
claims files must be forwarded to the VA 
examiner who examined the veteran in July 
2005, if he is available.  The examiner 
should prepare an addendum to his 
examination report based on the 
additional evidence received from SSA.  
If a new examination is necessary, one 
should be afforded the veteran.  The 
examiner should determine if there are 
any objective medical indications that 
the veteran experiences each disability 
at issue.

The examiner must specifically determine 
whether the veteran's complaints are 
attributable to a known diagnostic 
entity. If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the complaint.

For those conditions for which there is 
objective evidence of chronic disability 
from an undiagnosed illness or objective 
evidence of medically unexplained chronic 
multi symptom illness such as chronic 
fatigue syndrome, the examiner must 
opine:

(a) Whether it is at least as likely 
as not that such illness was 
incurred during active service in 
the Southwest Asia Theater of 
operations during the Gulf War?

(b) Whether it is at least as likely 
as not that such illness was caused 
by a supervening diagnosable 
condition, or event that occurred 
between the veteran's most recent 
departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the 
onset of the illness?

If known diagnoses are present, the 
examiner should opine whether it is at 
least as likely as not that the diagnosed 
disability had its onset in service. 

All opinions expressed should be 
supported by reference to pertinent 
evidence. If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his, the reasons for the 
disagreement must be set forth in detail.

4. To help avoid future remands, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken before returning the case to 
the Board. Stegall.

5. After completion of the foregoing, and 
after undertaking any indicated 
development and/or notification action, 
the RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to specifically 
include that cited to herein. The RO must 
provide full reasons and bases for any 
determination. If the benefits sought on 
appeal continue to be denied, the veteran 
and his representative must be furnished 
a supplemental statement of the case 
(SSOC) that includes all of the 
applicable law and regulations. The 
veteran and his representative should 
then be afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

	            ___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

